Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is vague and indefinite how the last steps of independent claims 12 and 18 (receiving waveforms) are used to identify cement thickness as recited in the preambles.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-6, 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the PG-Publication to Hori et al (‘843).
	Per claim 1, Hori et al discloses an acoustic logging tool including a center load carrying pipe (300), a receiver module (420, 422, 424, 426) connected to the center load carrying pipe, one or more transmitter modules (404, 412) connected to the center load carrying pipe, and one or more mass modules (394) connected to the center load carrying pipe.
	Per claims 2-4 see Figs. 4 and 5.
	Per claims 5 and 6, see Fig. 3, (390, 396).
	Per claim 10, see bellows attenuator (416).
	Per claim 11, see paragraph 0088.
	Per claim 12, Hori et al discloses a method that includes disposing an acoustic logging tool into a wellbore (see Fig. 1), where the acoustic logging tool includes a center load carrying pipe (300), a receiver module (420, 422, 424, 426) connected to the center load carrying pipe, one or more transmitter modules (404, 412) connected to the center load carrying pipe, one or more mass modules (394) connected to the center load carrying pipe, and transmitting one or more waveforms (432, 436) from a transmitter on the one or more transmitter modules into the wellbore, and receiving one or more received waveforms (432, 436) with a receiver on the receiver module.
	Per claim 13, see Fig. 4.
	Per claim 15, see paragraph 0088.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Hori et al (‘843) in view of the patent to Masson et al (‘479).
 	Per claims 7-9, Masson et al teaches a logging tool embodiment where receiver modules are disposed between transmitter modules such that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hori et al to an embodiment where the receiver module(s) are disposed between two transmitter modules so as to provide for a system that eliminates the need for constant correction of receiver outputs.

8.	Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Hori et al (‘843) in view of Ingram (‘967).
	Per claim 14, Ingram teaches that it is well known to subtract adjacent waveforms such that it would have been obvious to one of ordinary skill in the art to modify Hori et al to include such step to facilitate detection and analysis of the waveforms.

9.	Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Hori et al (‘843) in view of the PG-Publication to DI et al (‘052).
	Per claim 16, DI teaches rotating a unipolar transmitter so as to perform more circumferential firings such that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hori et al to rotate the unipolar transmitter.

10.	Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Hori et al (‘843) in view of Miller et al (‘002).
	Per claim 17, Miller et al teaches tungsten covered monopole transmitters such that it would have been obvious to one of ordinary skill to modify Hori et al to use a tungsten cover over the transmitter.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl